Exhibit 10.6

EXECUTION VERSION

 

 

NISSAN AUTO LEASE TRUST 2012-B,

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee and

as Secured Party,

and

U.S. BANK NATIONAL ASSOCIATION,

as Securities Intermediary

 

 

CONTROL AGREEMENT

Dated as of October 24, 2012

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE ONE DEFINITIONS

     1   

1.01 General Definitions

     1   

1.02 Incorporation of UCC by Reference

     2   

1.03 Interpretive Provisions

     2   

ARTICLE TWO ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNTS

     2   

2.01 Establishment of Reserve Account

     2   

2.02 “Financial Assets” Election

     3   

2.03 Entitlement Orders

     3   

2.04 Subordination of Lien; Waiver of Set-Off

     3   

2.05 Notice of Adverse Claims

     3   

ARTICLE THREE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SECURITIES INTERMEDIARY

     3   

3.01 Representations, Warranties and Covenants of the Securities Intermediary

     3   

ARTICLE FOUR MISCELLANEOUS

     4   

4.01 Choice of Law

     4   

4.02 Conflict with Other Agreements

     4   

4.03 Amendments

     4   

4.04 Successors

     4   

4.05 Notices

     4   

4.06 Termination

     5   

4.07 Counterparts

     5   

4.08 No Petition

     5   

4.09 Limitation of Liability of Owner Trustee

     5   

 

-i-



--------------------------------------------------------------------------------

CONTROL AGREEMENT

This Control Agreement, dated as of October 24, 2012 (this “Agreement”) is among
Nissan Auto Lease Trust 2012-B, a statutory trust formed pursuant to the laws of
the State of Delaware (the “Issuing Entity”), U.S. Bank National Association, a
national banking association (“U.S. Bank”), in its capacity as securities
intermediary (the “Securities Intermediary”), and in its capacity as indenture
trustee (the “Indenture Trustee”) on behalf of the holders of the Notes (the
“Secured Party”) under the Indenture, dated as of October 24, 2012 (the
“Indenture”), by and between the Issuing Entity and the Indenture Trustee.

RECITALS

WHEREAS, pursuant to the Indenture, the Issuing Entity has granted to the
Secured Party a security interest in investment property consisting of the
Reserve Account, related Security Entitlements and the financial assets and
other investment property from time to time included therein to secure payment
of the Notes;

WHEREAS, pursuant to the Indenture, on the date on which the lien of the
Indenture is released, rights with respect to the Reserve Account shall be
transferred back to the Issuing Entity; and

WHEREAS, the parties hereto desire that the security interest of the Secured
Party be a first priority security interest perfected by “control” pursuant to
Articles Eight and Nine of the UCC.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

1.01 General Definitions. Capitalized terms used herein that are not otherwise
defined shall have the respective meanings ascribed thereto in the Agreement of
Definitions, dated as of October 24, 2012, by and among the Issuing Entity, as
issuer, NILT Trust, a Delaware statutory trust, as grantor and initial
beneficiary (in such capacity, the “Grantor” and the “UTI Beneficiary,”
respectively), Nissan-Infiniti LT, a Delaware statutory trust (the “Titling
Trust”), Nissan Motor Acceptance Corporation, a California corporation (“NMAC”),
in its individual capacity, as servicer and as administrative agent (in such
capacity, the “Servicer” and the “Administrative Agent,” respectively), Nissan
Auto Leasing LLC II, a Delaware limited liability company (“NALL II”), NILT,
Inc., a Delaware corporation, as trustee to the Titling Trust (the “Titling
Trustee”), Wilmington Trust, National Association, a national banking
association with trust powers, as owner trustee (the “Owner Trustee”),
Wilmington Trust Company, a Delaware corporation with trust powers, as Delaware
trustee (the “Delaware Trustee”), U.S. Bank, as trust agent (in such capacity,
the “Trust Agent”) and the Indenture Trustee.

 

1

   (NALT 2012-B Control Agreement)



--------------------------------------------------------------------------------

1.02 Incorporation of UCC by Reference. Except as otherwise specified herein or
as the context may otherwise require, all terms used in this Agreement not
otherwise defined herein which are defined in the UCC shall have the meanings
assigned to them in the UCC.

1.03 Interpretive Provisions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, (i) terms
used herein include, as appropriate, all genders and the plural as well as the
singular, (ii) references to words such as “herein,” “hereof” and the like shall
refer to this Agreement as a whole and not to any particular part, Article or
Section within this Agreement, (iii) references to an Article or Section such as
“Article One” or “Section 1.01” shall refer to the applicable Article or Section
of this Agreement, (iv) the term “include” and all variations thereof shall mean
“include without limitation,” (v) the term “or” shall include “and/or,” (vi) the
term “proceeds” shall have the meaning ascribed to such term in the UCC,
(vii) references to Persons include their permitted successors and assigns,
(viii) references to agreements and other contractual instruments include all
subsequent amendments, amendments and restatements and supplements thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this Agreement, except that references to the SUBI Trust Agreement
include only such items as related to the 2012-B SUBI and the Titling Trust,
(ix) references to laws include their amendments and supplements, the rules and
regulations thereunder and any successors thereto, (x) references to this
Agreement include all Exhibits hereto, (xi) the phrase “Titling Trustee on
behalf of the Trust,” or words of similar import, shall, to the extent required
to effectuate the appointment of any Co-Trustee pursuant to the Titling Trust
Agreement, be deemed to refer to the Trustee (or such Co-Trustee) on behalf of
the Titling Trust, and (xii) in the computation of a period of time from a
specified date to a later specified date, the word “from” shall mean “from and
including” and the words “to” and “until” shall mean “to but excluding.”

ARTICLE TWO

ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNTS

2.01 Establishment of Reserve Account. The Securities Intermediary hereby
confirms that (i) the Servicer, on behalf of the Issuing Entity, has established
the Reserve Account with the Securities Intermediary, (ii) the Reserve Account
is an account to which financial assets are or may be credited, (iii) the
Securities Intermediary shall, subject to the terms of this Agreement and the
Indenture, treat the Secured Party as entitled to exercise the rights with
respect to any financial asset credited to the Reserve Account, (iv) all
property delivered to the Securities Intermediary by or on behalf of the Secured
Party for deposit to the Reserve Account will promptly be credited to the
Reserve Account and (v) all securities or other property underlying any
financial assets credited to the Reserve Account shall be registered in the name
of the Securities Intermediary, endorsed to the Securities Intermediary or in
blank or credited to another securities account maintained in the name of the
Securities Intermediary and in no case will any financial asset credited to the
Reserve Account be registered in the name of the Issuing Entity, payable to the
order of the Issuing Entity or specially endorsed to the Issuing Entity except
to the extent the foregoing have been specially endorsed to the Securities
Intermediary or in blank.

 

2

   (NALT 2012-B Control Agreement)



--------------------------------------------------------------------------------

2.02 “Financial Assets” Election. The Securities Intermediary hereby agrees that
each item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Reserve Account shall be treated as a
“Financial Asset.”

2.03 Entitlement Orders. If at any time the Securities Intermediary shall
receive any Entitlement Order from the Secured Party with respect to the Reserve
Account, the Securities Intermediary shall comply with such Entitlement Order
without further consent by the Issuing Entity, the Secured Party or any other
Person. If at any time the Secured Party notifies the Securities Intermediary in
writing that the Lien of the Indenture has been released, the Securities
Intermediary shall thereafter comply with Entitlement Orders with respect to the
Reserve Account from the Issuing Entity without further consent by the Secured
Party or any other Person.

2.04 Subordination of Lien; Waiver of Set-Off. If the Securities Intermediary
has or subsequently obtains by agreement, operation of law or otherwise a
security interest in the Reserve Account or any Security Entitlement credited
thereto, the Securities Intermediary hereby agrees that such security interest
shall be subordinate to the security interests of the Secured Party. The
financial assets and other items deposited to the Reserve Account will not be
subject to deduction, set-off, banker’s lien or any other right in favor of any
Person or entity other than the Secured Party (except that the Securities
Intermediary may set off against amounts on deposit in the Reserve Account
(i) all amounts due to it in respect of its customary fees and expenses for the
routine maintenance and operation of the Reserve Account and (ii) the face
amount of any checks that have been credited to the Reserve Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

2.05 Notice of Adverse Claims. Except for the claims and interests of the
Secured Party and the Issuing Entity in the Reserve Account, the Securities
Intermediary does not know of any claim to, or interest in, the Reserve Account
or in any financial asset credited thereto. If any Person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against the Reserve Account or in
any financial asset credited thereto, the Securities Intermediary will promptly
notify the Secured Party and the Issuing Entity thereof.

ARTICLE THREE

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SECURITIES INTERMEDIARY

3.01 Representations, Warranties and Covenants of the Securities Intermediary.
The Securities Intermediary hereby represents and warrants to each of the
Secured Party and the Issuing Entity, and covenants that:

(a) The Reserve Account has been established as set forth in Section 2.01 and
the Reserve Account will be maintained in the manner set forth herein until
termination of this Agreement. The Securities Intermediary shall not change the
name or account number of the Reserve Account without the prior written consent
of the Secured Party.

 

3

   (NALT 2012-B Control Agreement)



--------------------------------------------------------------------------------

(b) No financial asset carried in the Reserve Account is or will be registered
in the name of the Issuing Entity, payable to the order of the Issuing Entity,
or specially endorsed to the Issuing Entity, except to the extent such financial
asset has been endorsed to the Securities Intermediary or in blank.

(c) This Agreement is the valid and legally binding obligation of the Securities
Intermediary, enforceable against the Securities Intermediary in accordance with
its terms.

(d) The Securities Intermediary has not entered into, and until the termination
of this Agreement will not enter into, any agreement pursuant to which it agrees
to comply with Entitlement Orders of any Person other than the Secured Party to
the extent provided in Section 2.03, with respect to the Reserve Account.

(e) The Securities Intermediary has not entered into any other agreement with
the Issuing Entity or the Secured Party purporting to limit or condition the
obligation of the Securities Intermediary to comply with Entitlement Orders as
set forth in Section 2.03.

ARTICLE FOUR

MISCELLANEOUS

4.01 Choice of Law. This Agreement and the Reserve Account shall be governed by
the laws of the State of New York, without reference to its conflict of law
provisions (other than Section 5-1401 of the General Obligations Law of the
State of New York). Regardless of any provision in any other agreement, for
purposes of the UCC, New York shall be deemed to be the Securities
Intermediary’s jurisdiction and the Reserve Account (as well as the Security
Entitlements related thereto) shall be governed by the laws of the State of New
York.

4.02 Conflict with Other Agreements. There are no other agreements entered into
between the Securities Intermediary in such capacity and the Issuing Entity with
respect to the Reserve Account. In the event of any conflict between this
Agreement (or any portion thereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail.

4.03 Amendments. No amendment or modification of this Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto.

4.04 Successors. The terms of this Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective corporate
successors.

4.05 Notices. All demands, notices and communications hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered by
hand or, in the case of mail, email (if an email address is provided) or
facsimile notice, when actually received by the intended recipient, addressed to
the party to be notified, and sent to, in the case of (i) the Issuing

 

4

   (NALT 2012-B Control Agreement)



--------------------------------------------------------------------------------

Entity c/o Wilmington Trust, National Association, at Rodney Square North, 1100
N. Market Street, Wilmington, Delaware 19890 (telecopier no. (302) 636-4140),
Attention: Corporate Trust Administration, with a copy to Nissan Motor
Acceptance Corporation, as Administrative Agent, at One Nissan Way, Franklin,
Tennessee 37067 (telecopier no. (615) 725-8530) (email:
doug.gwin@nissan-usa.com), Attention: Treasurer, (ii) the Secured Party, at U.S.
Bank National Association, 190 South LaSalle Street, 7th Floor, Chicago, IL
60603 (telecopier no. (312) 332-7996) (email: patricia.child@usbank.com),
Attention: Nissan Auto Lease Trust 2012-B, and (iii) the Securities
Intermediary, at U.S. Bank National Association, 190 South LaSalle, 7th Floor,
Chicago IL 60603 (telecopier no. (312) 332-7996) (email:
patricia.child@usbank.com), Attention: Nissan Auto Lease Trust 2012-B, or as to
any of such parties, at such other address as shall be designated by such party
in a written notice to the other parties.

4.06 Termination. The rights and powers granted herein to the Secured Party have
been granted in order to perfect its security interest in the Reserve Account,
are powers coupled with an interest and will neither be affected by the
bankruptcy of the Issuing Entity nor by the lapse of time. The obligations of
the Securities Intermediary hereunder shall continue in effect with respect to
the Reserve Account until the Secured Party shall have notified the Securities
Intermediary in writing that its security interests under the Indenture have
been terminated.

4.07 Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.

4.08 No Petition. Each of the parties hereto covenants and agrees that prior to
the date that is one year and one day after the date upon which all obligations
under each Securitized Financing have been paid in full, it will not institute
against, or join any other Person in instituting against the Grantor, the
Depositor, the Titling Trustee, the Titling Trust, the Issuing Entity, any other
Special Purpose Affiliate or any Beneficiary, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceeding under any
federal or state bankruptcy or similar law.

4.09 Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this instrument has been countersigned by
Wilmington Trust, National Association not in its individual capacity but solely
in its capacity as Owner Trustee of the Issuing Entity and in no event shall
Wilmington Trust, National Association in its individual capacity or any
beneficial owner of the Issuing Entity have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuing Entity hereunder, as to all of which recourse shall be had solely to the
assets of the Issuing Entity. For all purposes of this Control Agreement, in the
performance of any duties or obligations of the Issuing Entity hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Articles Six, Seven and Ten of the Trust Agreement.

[Signature Page to Follow]

 

5

   (NALT 2012-B Control Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

NISSAN AUTO LEASE TRUST 2012-B By: WILMINGTON TRUST, NATIONAL ASSOCIATION,
       not in its individual capacity, but solely as Owner Trustee
By:                                                                       
                                                
Name:                                                                       
                                          Title:                            
                                         
                                             

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee and Secured Party

By:                                                                       
                                                
Name:                                                                       
                                          Title:                            
                                         
                                             

U.S. BANK NATIONAL ASSOCIATION,

as Securities Intermediary

By:                                                                       
                                                
Name:                                                                       
                                          Title:                            
                                         
                                             

 

S-1

   (NALT 2012-B Control Agreement)